Citation Nr: 0740098	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to December 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which continued a 10 
percent rating for his service-connected right knee 
disability. 


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by X-ray confirmed arthritis with painful motion 
and slight instability; severe instability and/or compensable 
flexion and/or extension are not shown.


CONCLUSION OF LAW

A 20 percent rating (combined, based on a formulation of 10 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Code 5003) is warranted 
for the veteran's service-connected right knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A March 2005 letter advised 
him of the evidence necessary to substantiate the claim for 
an increased rating, and advised him of his and VA's 
responsibilities in claims development and to submit any 
evidence in his possession pertinent to the claim.  An August 
2005 statement of the case provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  While he was not given timely notice 
regarding effective dates of awards, he is not prejudiced by 
the timing of such notice, as the decision below does not 
address any effective date questions.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided.

The veteran's service medical records, as well as VA 
treatment records have been secured.  He has not identified 
any other records that are outstanding.  The RO arranged for 
a VA examinations.  VA's duty to assist is met.  

B.		Factual Background

Service connection for residuals of a right knee injury, 
rated noncompensable was granted by a December 1991 rating 
decision.  A March 2000 rating decision assigned a 10 percent 
rating for such disability.  In March 2005, the veteran 
submitted a claim for increase.  
VA treatment records from March 2004 to March 2005 include a 
February 2005 record which notes the veteran's right knee 
joint was stable, Lachman's was negative, and there was no 
effusion.  A March 2005 right knee X-ray reveals 
osteoarthritic changes.

On April 2005 VA examination, the veteran reported pain and 
stiffness in the right knee.  He stated that there is pain 
with walking for 10 minutes; standing for 15 minutes; sitting 
more than 30 minutes; getting up and down from the chair; 
moving the wrong way; squatting; and using the stairs.  He 
stated that he uses a knee brace.  Range of motion was 120 
degrees of flexion.  There was noted pain on extension.  
Lachman's and Drawer's testing were negative.  He exhibited 
normal gait.  The examiner noted that the joint function was 
additionally limited by pain, stiffness and lack of endurance 
following repetitive use.  The diagnosis was degenerative 
joint disease (DJD), right knee.

On his June 2005 notice of disagreement, the veteran stated 
that his knee often gets weak and swells.  He stated that he 
was in constant pain whenever he walks or puts pressure on 
his knee.  He indicated that range of motion in his knee is 
very limited.  He stated that he has to use a cane to keep 
sturdy.  He stated that he wears a knee brace.

A July 2005 addendum to the April 2005 examination notes that 
the veteran's joint function is additionally limited by 50 
percent due to pain, stiffness and lack of endurance 
following repetitive use.

On April 2006 VA examination, the veteran reported his pain 
was a 7 out of 10.  The examiner noted episodic swelling.  
The veteran stated that he stumbles frequently (3-4 times per 
week).  It was noted that he wears a right knee brace on a 
regular basis.  He reported that he was unable to ambulate 
more than half a block, without flare-up of pain.  Physical 
examination revealed tenderness in the inferomedial aspect of 
the right knee with slight soft tissue tenderness in the same 
area.  Range of motion was to 100 degrees with endpoint pain.  
Additional limitation of pain at 100 degrees of flexion with 
repetitive use was noted.  The examiner noted that the 
veteran had an antalgic gait with the right knee brace and 
support cane with right lateral shift during the gait cycle.  
The diagnosis was DJD of the right knee with mild 
mediolateral instability.  A May 2006 addendum noted that 
McMurray's, Lachman's and Drawer's test were negative.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Code 5003 or 5010), when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Any reasonable doubt is to be resolved in the claimant's 
favor.  38 C.F.R. § 3.102.  

The veteran's right knee disability is currently rated 10 
percent disabling under Code 5257 (for subluxation or 
instability).  Under Code 5257 a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate subluxation or 
lateral instability, and a 30 percent rating for severe 
subluxation or lateral instability.  There is no objective 
evidence of more than mild instability or subluxation of the 
right knee at any distinct time during the appeal period.  
While the veteran uses a knee brace and cane for support, all 
tests for instability were negative.  Furthermore, the VA 
examiner diagnosed (in May 2006) DJD of the right knee with 
mild mediolateral instability.

As noted, knee disability can be separately rated based on 
limitation of motion.  The Codes applicable to limitation of 
motion of the knee include Code 5260 (for flexion) and Code 
5261 (for extension).  Under Code 5260, limitation of flexion 
is rated 30 percent when to 15 degrees; 20 percent when to 30 
degrees; 10 percent, when to 45 degrees; and 0 percent, when 
to 60 degrees.  Under Code 5261, limitation of extension is 
rated 50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  38 C.F.R. § 4.71a. 

In addition, arthritis of a knee (shown by X-ray) with 
painful limited motion that is noncompensable under Code 5260 
and 5261, warrants a 10 percent rating under Code 5003.  See 
38 C.F.R. § 4.71, Code 5003 (explaining that a 10 percent 
rating is available for painful noncompensable motion of a 
major joint). 

The greatest limitation of knee motion during the appellate 
period shown in the record was on April 2006 examination, 
when flexion was to 100 degrees, and extension was normal (0 
degrees).  Consequently, even with consideration of the 
notation of pain at the end range of motion, the degree of 
motion shown does not warrant a compensable rating under 
either Code 5260 or Code 5261criteria. 

March 2005 VA X-ray showed osteoarthritic changes involving 
the medial joint compartment.  As painful right knee 
motion/motion limited by pain is also shown, the veteran is 
entitled to a separate 10 percent rating under Code 5003 (and 
a combined rating of 20 percent for right knee disability 
(See 38 C.F.R. § 4.25)).  A greater degree of impairment was 
not shown at any time during the appeal period.  See Hart, 
supra.
As 10 percent is the maximum rating for limitation of motion 
under Code 5003 (and since as noted above compensable 
limitation(s), under codes 5260, 5261, of flexion and/or 
extension are not shown), a rating in excess of 10 percent 
for limitation of motion (and a combined rating in excess of 
20 percent for right knee disability) is not warranted. 


ORDER

An increased combined 20 percent rating is granted for the 
veteran's service connected right knee disability, subject to 
the regulations governing payment of monetary awards. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


